Title: From Thomas Jefferson to Lemuel Shaw, 20 February 1822
From: Jefferson, Thomas
To: Shaw, Lemuel

Monticello
Feb. 20. 22.Th: Jefferson returns his thanks to mr Shaw for the report of the committee of the legislature of Massachusets which he has been so kind as to send him on the Maryland proposition to appropriate lands
			 for the purposes of education. the Committee has certainly made a very strong argument against a measure which promised at first to be carried by acclamation. he begs leave to assure mr Shaw of his high respect.